Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered December 1, 1982, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues that the testimony of two police officers at his trial impermissibly bolstered the identification testimony of the complaining witness. However, the record clearly indicates that the officers did not testify that the complaining witness made an out-of-court identification. One officer from the White Plains Police Department testified that he had a conversation with the complaining witness, and as a result of that conversation, he received a description and arrested defendant. Nowhere in the officer’s testimony is there a statement that the complainant identified the defendant as a *670perpetrator of the robbery. Similarly, the other officer, from the Greenburgh Police Department, testified that defendant was brought to the police station, and that the complainant gave a statement to another detective. Nowhere in his testimony is there a statement that the complainant identified the defendant as a perpetrator of the robbery (see, People v Brown, 115 AD2d 485). Therefore, defendant’s claims of bolstering are without merit. Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.